Citation Nr: 1228169	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  08-29 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and [redacted]

ATTORNEY FOR THE BOARD
S. Grabia, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1968 to January 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in April 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In July 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  

In a decision in October 2011, the Board granted an initial 50 percent rating for posttraumatic stress disorder before January 26, 2009, and denied an initial rating higher than 50 percent from January 26, 2009.  The Board remanded the TDIU. 

The Veteran appealed the Board's decision, in part, as to the denial of an initial rating higher than 50 percent for posttraumatic stress disorder, to the United States Court of Appeals for Veterans Claims (Court).   In an Order in January 2012, the Court granted a Joint Motion for Partial Remand of the parties (the Secretary of VA and the Veteran), and vacated the Board's decision to the extent that a rating higher than 50 percent, was denied, and remanded the case to the Board for readjudication consistent with the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  








REMAND

On the claim for increase for PTSD, on VA examination in September 2006, the VA examiner expressed the opinion that PTSD did not interfere with the Veteran's ability to be gainfully employed.

On VA examination in January 2009, the VA examiner indicated that the Veteran's PTSD did not prevent employment. 

In November 2011, a VA psychiatrist stated that from a clinical standpoint the Veteran was unemployable due PTSD.  As the medical opinion suggests a material change in the disability and reexamination under 38 C.F.R. § 3.327 is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since January 2009 from the Denver VAMC.  

2.  Afford the Veteran a VA examination to determine the severity of his PTSD.  

The VA examiner is asked to the extent possible to identify the symptoms attributable to the service-connected PTSD as distinguished from the nonservice-connected bipolar disorder and affective disorder. 

The Veteran's file should be made available to the examiner for review. 





3.  After the requested development is completed, adjudicate the claim for a higher initial rating and the claim for a total disability rating for compensation based on individual unemployability on an extraschedualr basis, if applicable.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


